Fourth Court of Appeals
                                     San Antonio, Texas
                                          September 26, 2018

                                         No. 04-18-00538-CR

                                      In re Avery B. Crawford

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       On August 15, 2018, this court issued an opinion dismissing relator’s petition for writ of
mandamus for lack of jurisdiction. On September 21, 2018, relator filed a motion for rehearing.
After considering the motion, relator’s motion is hereby DENIED.

           It is so ORDERED on September 26, 2018.



                                                    PER CURIAM.




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1
  This proceeding arises out of Cause No. 2017CR10532 & 2017CR10534, styled The State of Texas v. Avery B.
Crawford, pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore
presiding.